DETAILED ACTION
The office action is in response to original application filed on 1-13-22. Claims 1-8 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2013/0147272 to Johnson et al. (“Johnson”).
Regarding claim 1, Johnson discloses a multiport multilevel converter/inverter (fig. 1), comprising: a connection point (bus 104) comprising a two-line connection (fig. 2, 208); a capacitor (110) electrically coupled across the two-line connection of the connection point; a first flying capacitor multilevel path (106a) comprising: a first external two connection port (+DC and -DC) configured to connect outside of the multiport multilevel converter/inverter; and a first interface conveying DC power (para; 0025, lines 4-6, the adapters 106 may be configured as rectifiers, inverters, DC-to-DC converters, AC-to-DC or DC-to-AC converters) and that is electrically coupled to the connection point; and a second flying capacitor multilevel path (106b) comprising: a second external two connection port (106 have +DC and -DC) configured to connect outside of the multiport multilevel converter/inverter; and a second interface conveying DC power (106c) and that is electrically coupled to the connection point (fig. 1).
Regarding claim 2, Johnson discloses a DC electrical port coupled to the connection point (fig. 1, +D and -D).
Regarding claim 3, Johnson discloses a third flying capacitor multilevel path (106c) comprising: a third external two connection port (+DC and -DC) configured to connect outside of the multiport multilevel converter/inverter (fig. 1); and a third interface conveying DC power (multilevel paths have 2 external connection ports +DC and -DC) and that is electrically coupled to the connection point.
Regarding claim 4, Johnson discloses the first flying capacitor multilevel path (106a and 106b) comprises an unfolder to convert the voltage waveform produced within the first flying capacitor multilevel path to an AC power at the first external two connection port (para; 0025, lines 4-6, the adapters 106 may be configured as rectifiers, inverters, DC-to-DC converters, AC-to-DC or DC-to-AC converters).
Regarding claim 5, Johnson discloses where the first flying capacitor multilevel path performs bidirectional DC-to-AC or AC-to-DC (106n) power conversion between the first external two connection port and the first interface (fig. 1).
Regarding claim 6, Johnson discloses where the second flying capacitor multilevel path (106b) performs bidirectional DC-to-DC power conversion (106n) between the second external two connection port and the second interface.
Regarding claim 7, Johnson discloses any of the first external two connection port (+DC and -DC) or the second external two connection port are configurable to convey DC or AC power (fig. 1).
Regarding claim 8, Johnson discloses an N-port multilevel converter/inverter comprising (fig. 1): any N number of external two connection ports (+DC and -DC); (N-1) number of paths (106a-106g) where the paths are individually able to deploy FCML (114) with any respective m number of levels odd or even (FIG. 1), where all paths have bidirectional (para; 0040, lines 7-8, adapter 106 may be described as working bi-directionally) capabilities, where each path in the N-1 number of paths is coupled to a connection point (bus 104), and where the N-port multilevel converter/inverter is able to dispatch power from any external two connection port to any other external two connection port (+DC and -DC) through the connection point, so as to perform conversion of any of DC-to-DC, DC-to-AC, AC-to-AC and AC-to-DC (para; 0025, lines 4-6, the adapters 106 may be configured as rectifiers, inverters, DC-to-DC converters, AC-to-DC or DC-to-AC converters).
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZHOU et al. US 2022/0200314 Al- An energy storage system includes one or more energy storage unit clusters, and the energy storage unit cluster includes at least two energy storage modules connected in series. The energy storage system further includes a first bus, a second bus, and a centralized monitoring system of the energy storage unit cluster, where the second bus is a direct current bus. The energy storage unit cluster is coupled to the first bus by using a first converter. One energy storage module includes one energy storage element group and one DC/DC converter, and the energy storage element group is coupled to the second bus by using the DC/DC converter. The centralized monitoring system is connected to the energy storage unit cluster through a control bus, and is configured to control a DC/DC converter in any energy storage module in the energy storage unit cluster.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836